UNITED STATES OF AMERICA


              - against -                             16 Cr . 22 1 (RWS)
                                                      17 Cr . 54 1 (RWS)

ILYA KOGAN ,                                               SENTENCING
                                                           OPINION

                               Defendant .

----------------------------------------x

Sweet, D.J.



         On March 16 , 2018 Il ya Kogan (" Defendant" or " Kogan " )

pleaded guilty to one count of consp i ring to commit health care

fraud in violation of 18 U.S.C. § 1349 and one count of health

care fraud in violation of 1 8 U.S.C. § 1347. On June 25 , 2018 ,

Kogan allocuted to one count of conspiring to commit mail fraud

in violation of 18 U. S . C . § 1349 . Based on the conc l usions set

forth below , Kogan will be sentenced to 60 months'         imprisonment ,

subject t o the scheduled sentencing hearing on February 12,

20 ~ .




                                       1
,..




      Prior Proceedings



      16 Cr. 221 (RWS)     ("Health Care Fraud Scheme")



                    Kogan was named in a two - count superseding indictment

      filed in the Southern District of New York on February 14, 2018.

      Count One charges that from at least January 2010 through August

      2013, Kogan and others conspired to commit health care fraud,        in

      violation of 18 U.S.C. § 1347 , by executing a scheme to defraud

      the health care benefit programs Medicare and Medicaid in

      connection with the delivery of and payment for health care

      benefits,     items, and services . Count Two charges that from at

      least January 2010 through August 2013 , in the Southern District

      of New Yo rk and elsewhere, Kogan,      in order to fraudulently

      obtain payments from Medicare and Medicaid to which he was not

      entitled, submitted numerous false claims and supporting

      documentation for physical therapy services and related medical

      items purp o rtedly provided to beneficiaries by qualified

      persons, but were instead provided by unlicensed , unsupervised

      or otherwise unqualified persons , or were billed to reflect

      different or additional services than those that were actually

      pr o vided.




                                          2
              On March 16 , 2018 , Kogan appeared before this Court

and pleaded guilty to his criminal conduct as charged , pursuant

to a written plea agreement.




17 Cr . 541    (RWS)   ("Mail Fraud Scheme")




              Kogan was named in a one - count indictment filed in the

Southern District of New York on August 30 , 2017 . Count One

charges that from at l east March 2014 through June 2016 , in the

Southern District of New York and elsewhere , Kogan and others

conspired to commit mail fraud,       in v i olation of 18 U.S.C. §

1341 .



              On June 25 , 2018 , Kogan appeared before the Honorable

Kevin N. Fox and allocuted to his criminal conduct as charged ,

pursuant to a written plea agreement that superseded the Health

Care Fraud Scheme plea agreement and included stipulated

Guidelines for both schemes .



              Kogan is scheduled to be sentenced on February 12 ,

2019.



The Sentencing Framework

                                      3
                 In     accordance      with    the     Supreme      Court's           decision      in

United         States    v.   Booker,    543    U. S.    220      (2005),        and    the    Second

Circuit's decision in United States v . Crosby,                             3 97 F. 3d 103          ( 2d

Cir .   2005) ,         the   sentence    to    be      imposed     was      reached          through

consideration of all             of the        factors      identified in 18              U.S. C.     §


3553(a) , including the Advisory Guidelines. Thus, the sentence t o

be imposed here is the result of a consideration of :


        (1)      the nature and circumstances of the offe nse and the
                 history and characteristics o f the defendant;

        (2)      the need for the sentence imposed -

                 (A)     to reflect the seriousness of the offense , to
                         promote respect for the law, and to provide
                         just punishment for the offense;

                 (B)     to afford       adequate       deterrence          to     criminal
                         conduct ;

                 (C)     to protect the public from further crimes of
                         the defendant; and

                 (D)     to   provide   the  defendant   with  needed
                         educational or vocational training, medical
                         care, or other correctional treatment in the
                         most effective manner ;

        (3)      the kinds of sentences available;

        ( 4)     the kinds of sentence                and   the    sentencing           range
                 established for -

                 (A)     the applicable category of offense committed
                         by the applicable category of defendant as set
                         forth in the guidelines .    .,

        (5)      any pertinent policy statement [issued by the

                                                4
              Sentencing Commission] ;

       ( 6)   the   need   to avoid   unwarranted  sentence
              disparities among defendants with similar
              records who have been found guilty of similar
              conduct ; and

       (7)    the need to provide restitution to any victims of
              the offense.


18 U. S . C . § 3553(a). A sentencing judge is permitted to find all

the   facts   appropriate   for   determining a    sentence,   whether    that

sentence is a so-called Guidelines sentence or not .            See Crosby ,

397 F.3d at 114-15.



The Defendant


              The Court adopts the facts set forth in the

Presentence Investigation Report          ("PSRu) with respect to the

Defendant ' s personal and family history .



The Offense Conduct



              The Court adopts the facts set forth in the PSR with

respect to the offense conduct. These facts are summarized,              in

brief form, below.



Health Care Fraud Scheme




                                      5
          The investigation that led to Kogan's indictment in

the Health Care Fraud Scheme was conducted by the Federal Bureau

of Invest igation ("FBiu) and the Office of Inspector General of

the U.S. Department of Health and Human Services    ("HH S-OIG u).



          Medicare is a feder a l health care program that

provides benefits to persons who are over the age of 65 or

disabled. Medicaid is a program funded by both the federal

government and the State of New York that provides benefits to

individuals and families who meet financial and other

eligibility requirements. Individuals can qualify as both

Medicare and Medicaid beneficiaries in the event that they met

the eligibility requirements f or both programs. Medicare and

Medicaid are each considered " health care benefit programs,u as

defined by 1 8 U.S.C. § 24(b) .



          One comp one nt of Medicare, referred to as "Pa rt B,u

covers the costs of physicians'   services and outpat ient care,

such as physical therapy, occupational therapy, and diagnostic

tests. Medicare covers those costs only if, among other

requirements , they are medically necessary and ordered by a

physician. Medicaid has similar requirements.




                                  6
            Under the Medicare and Medicaid regulations, a medical

provider is permitted to submit reimbursement claims for

services actually rendered and is required to maintain patient

records verifying the provision of services. By submitting the

claim, the provider is certifying that the services were

rendered to the patient and were medically necessary. In

addition,   for a provider to obtain reimbursed for a medical

service, including physical therapy, from Medicare and/or

Medicaid, the provider must complete a "Superbill." The

Superbill contains specific "procedure codes" and "diagnosis

codes" that correspond to the services rendered by the provider.

A Superbill also contains the number of "billing units"

corresponding to each procedure code, i.e., the amount of time

the physical therapy provider spent performing different types

of physical therapy on a patient. Medicare and Medicaid

reimburse different procedure codes at different rates of

reimbursement, and the reimbursement amount increases as the

number of billing units increases. Medicare and Medicaid

regulations also require providers seeking reimbursements to

accurately and completely document beneficiaries' medical

records, thus creating what are known as "patient notes." The

programs may request these patient notes as backup documentation

in order to support a particular reimbursement claim or in the

event of an audit.

                                 7
          Acupuncture is not considered a medically necessary

service, and Medicare reimbursement f or acupuncture may

therefore not be made. Acupuncture is on ly reimbursed by

Medicaid in New York City in very rare circumstances. Under

Medicare and Medicaid, physical therapy may only be administered

by individu als that ha ve received the app ropria te licenses to

provide these services to patients, and claims submitted for

physical therapy that were administered by individuals lacking

the appropriate license will not be reimbursed.



          A Small Business Administration loan application

submitted on December 9, 2010 on behalf of Ashraf Hasan-Hafez

("Hasa n-Haf ez ") and Kogan revealed that Hasan-Hafez was the

listed owner o f a physical therapy practice, Excellent Care

Physical Therapy, P.C., which operated at 1 684 East 1 8th Street

in Brooklyn. Kogan was the owner of an acupuncture company, Zen

Acupuncture, which also operated its practice out of the East

18th Street c linic and shared space with Hasan-Hafez's physical

therapy clinic.



          In early 2012 , the FBI and the HHS-OIG began an

investigation involving the East 1 8th Street clinic after

receiving an anonymous letter asserting that the clinic was

                                  8
engaging in fraud by performing services , including acupuncture,

which were not covered by Medicare, and then submitting Medicare

reimbursement claims falsely stating that covered services had

in fact been provided.



             Throughout the investigation, case agents learned that

Kogan ran the clinic on a day-to-day basis, served as the head

acupuncturist at the clinic , and had employees who reported to

him. Agents also learned through conf idential witnesses that the

services provided at the cl ini c were predominantly massage

therapy and acupuncture. The staff at the clinic in cluded a

part-time doctor or physician's assistant who provided referrals

and who , on occasion, worked on premises. Whenever a patient

arrived at the clinic without an order or referral for physical

therapy from an outside doctor , the patient was directed to this

doctor or physician's assistant, who then wrote a prescription

for physical therapy and indicated it as the necessary

treatment. The doctor or physician's assistant would then direct

the patient to the acupuncturist or physical therapist. The

clinic required patients to see this doctor or physician's

assistant roughly once each month , regardless of need, in order

to continue receiving massage and/or acupuncture services from

the cl ini c .




                                  9
          Shortly after beginning employment at the clinic as a

licensed physical therapist, one of the confidential witnesses

("CW-1") was instructed by a member of the clinic's billing

department to sign a National Provider Identifier application.

CW -1 was informed by Kogan that the clinic's practice would not

be billed to Medicare and Medicaid under CW-l's individual name,

but rather under the c linic's group provider number. However,

Medicare and Med icaid billing records reveal that the clinic

actually listed CW-1 as the rendering provider for a

signification portion of the billing from the clinic .

Additionally, CW -1 received pressure from Kogan to add

information to Superbills and patient notes indicating that

physical therapy services were provided to patients that were,

in fa ct , never provided. Kogan informed CW-1 that the clinic

needed to add those additional procedure codes to the Superbills

because the clinic was struggling and needed money. Kogan also

instructe d CW-1 to add additional billing units to the

Superbills and corresponding patient notes to reflect that CW-1

had spent more time providing physical therapy to a given

patient than had, in actuality, been provided. Kogan further

directed CW-1 to complete patient notes and Superbills for

patients who solely received acupuncture to instead reflect that

the patients had received physical therapy.



                                10
           Around February 2013 , the clinic ran an advertisement

in a Russian newspaper with circulation in New York City . The

advertisement included a photograph of Kogan and identified him

as an acupuncturist at the clinic. CW-1 was only referenced in

at the end of the advertisement, in a section titled "Also

Working Here " that identified CW-1 as a physical therapist. The

advertisement also featured comments from two patients regarding

the acupuncture that they had received from Kogan . It did not

contain any patient commentary regarding physical therapy. The

advertisement indicated that the clinic offered transportation

for patients in al l five boroughs of New York City.



           Several patients interviewed as part of the

investigation indicated that they had received acupuncture from

Kogan at the clinic. However , records revealed that the clinic

submitted Medicare reimbursement claims for these pat i ents

listing procedure codes for physical therapy rather than

acupuncture . The clinic billed Medicaid and Medicare for these

purported physical therapy treatments and received thousands of

dollars in reimbursements . In addition, the investigation

revealed that some patients had received physical therapy

treatment by an emp l oyee of the clinic who was not licensed in

New York to prov i de phys i cal therapy . Al t hough treatment by

unlicensed phys i cal therapists is not entitled to reimbursement

                                   11
under Medicare or Medicaid, the clinic billed the programs for

these physical therapy services and subsequently received

reimbursements for such services.



           According to information furnished b y the Government,

Hasan-Hafez and Kogan are responsible for total intended losses

to Medicare and Medicaid amounting between $1,500,000 and

$3 , 500 , 000. The actual loss was calculated to be $1,297 , 000 .

Additionally, Hasan-Hafez and Kogan were both determined to play

managerial roles in the offense by virtue of their positions at

the clinic and their oversight over employees and the billing

procedures. For example , employees who raised with Hasan-Hafez

their concerns about the clinic's fraudulent billing were

directed to follow Kogan ' s instructions .



Mail Fraud Scheme



           The following investigation was conducted by the FBI.



           Insurance companies are required under New York State

Insurance Law to offer "no-fault insurance," which provides

benefits to drivers and passengers of a registered and insured

vehicle to obtain benefits of up to $50,000 per person for

injuries sustained in an automobile accident, regardless of

                                   12
fault. Under the no-fault law, patients can assign their right

to reimbursement from an insurance company to others, such as

healthcare providers, which provide treatment for their

injuries. Medically necessary acupuncture services rendered by a

licensed acupuncturist are also required to be covered by

insurers under New York State law. No-fault insurers may

withhold payment for medical services provided by healthcare

providers who are, among other things, fraudulently incorporated

or improperly licensed.



          Billing for no-fault insurance claims may be done by

either the health care providers themselves or specialized

billing c ompanies. If a billing company is used, the provider

furnishes the billing company with the patient notes and billing

codes associated with the treatment of patients, and the billing

company uses these documents to create a No-Fault Verification

of Treatment Form ("NF-3"), which is then mailed by the billing

company to the relevant insurance provider for the patient. If

the claim is approved, the insurer typically mails the claim

payment to the healthcare provider.



          To ensure the validity of no-fault insurance claims,

insurers may question the injured person or their assignee

(i.e., the healthcare provider) in a proceeding known as an

                               13
Examination Under Oath ("EUO"). The witness is questioned under

oath and may be represented by an attorney during the

proceeding.



          Additionally, under New York State law and

regulations, Professional Corporations (P .C.s) may issue shares

only to individuals who are both licensed to practice in that

profession, and who are or have been engaged in the practice of

that profession in that P.C. In other words, an owner of an

acupuncture P.C. must be a licensed acupuncturist working at

that specific P.C. Moreover, licensed professionals may not

share fees for professional services with anyone other than a

partner, employee, associate in a professional firm or

corporation, professional subcontractor or consultant authorized

to practice the same profession, or a legally authorized trainee

practicing under the supervision of a licensed practitioner.



          At all relevant times, Elizabeth Chidder ("Chidder")

represented herself as the sole owner of "Mindful Acupuncture,

P.C.," an acupuncture company incorporated on April 9, 2014, in

Bronx, NY; and the sole owner of "Ko Chen Acupuncture P.C.," an

acupuncture company incorporated on February 23, 2015, in Kings

County, NY.



                               14
          Between approximately 2014 and 2015, Mindful

Acupuncture submitted approximately $39,000 in claims to the

insurance company Liberty Mutual for acupuncture and related

services and received approximately $21,000 in paid claims.

Additionally, between 2015 and 2016, Ko Chen Acupuncture

submitted approximately $47,000 in insurance claims to Liberty

Mutual and received approximately $21,000 in paid claims. In

total, between 2014 and 2016, Mindful Acupuncture and Ko Chen

Acupuncture submitted more than $985,000 in claims to no-fault

insurers (including Liberty Mutual) and received more than

$425,000 in claims payments.



          During the course of the investigation, agents

interviewed a cooperating witness   ("CW-1") who had provided

billing services for Mindful Acupuncture and Ko Chen

Acupuncture. CW-1 also provided billing services for clinics

controlled by Kogan from approximately 2014 through 2015. During

that time, CW-1 first worked at a certain billing company but,

at Kogan's request, later opened CW-l's own billing company

based in Brooklyn, NY ("Billing Company"). Kogan loaned CW-1

funds to pay the initial rent for the Billing Company, which was

repaid to Kogan after insurance checks began to be received by

the Billing Company.



                               15
          CW-1 entered into a contract with Kogan which gave

Kogan 50 % ownership of the Billing Company , even though the

Billing Company was incorporated in CW-l's name only . Kogan

employed a similar structure with other billing companies that

he used to bil l for clinics that he controlled. The Billing

Company provided billing services for several acupuncture

practices controlled by Kogan. For example, Mindful Acupuncture

and Ko Chen Acupuncture , while nominally owned by Chidder, were

two of several acupuncture companies set up at the direction of

Kogan and controlled by Kogan. Specifically , Kogan directed how

much Mindful Acupuncture and Ko Chen Acupuncture should pay the

billing companies.



          CW-1 reported that Kogan , or an individual working at

his direction, controlled the keys to the P.O. boxes of the

acupuncture practices under Kogan's control, including Mindful

Acupuncture and Ko Chen Acupuncture . Kogan was therefore able to

retrieve all of the checks mailed by insurers to the acupuncture

practices . Acupuncturists were either paid an hour l y wage or a

salary out of the claims paid by insurers, but they did not keep

the full insurance payments they received, despite the fact that

they were the registered owners of the acupuncture clinics.




                                 16
          According to CW-1, Kogan also maintained a ledger

logging all incoming revenue fr om insurers for the acupuncture

practices he controlled. After Kogan logged in the checks he    (or

others under his direction) retrieved from the acupuncturists'

P.O. boxes in his ledger, he distributed the checks to the

acupuncturists to endorse and deposit. Because insurance checks

would be written to the individual acupuncture practices    (such

as Mindful Acupuncture), Kogan required the acupuncturists to

transmit the payments to him via checks addressed to shell

corporations. For example, Chidder made checks out to sham

advertising and marketing companies, with which Kogan had

frequent telephone communications, that appeared to have no

legitimate business but rather served to receive pass-through

payments from no-fault insurance companies.



          In March 2015, Liberty Mutual requested that Chidder

submit to an EUO in relation to billing claims made by Mindful

Acupuncture. Chidder complied with the request on March 19,

2015, and was represented by counsel for Mindful Acupuncture.

After Chidder made various statements under oath during the

March EUO, Liberty Mutual continued to approve claim requests

made by Mindful Acupuncture.




                               17
          Before the March EUO, Kogan, Chidder and CW-1 met in

order to prepare Chidder for the questions she would be asked.

During the meeting, CW-1 and Kogan coached Chidder as to how to

lie during the EUO to avoid linking Mindful Acupuncture to

Kogan.



          Case agents later discovered that Chidder indeed made

material misstatements during the March EUO. For example, when

asked under oath about how she found and decided to rent a

certain space at which Mindful Acupuncture had been located,    she

stated that she found the space herself. According to CW-1,

however, Chidder leased the space at Kogan's direction. In

addition, when asked how she had selected the billing company

and accountant for Mindful Acupuncture, Chidder stated that they

were local to her neighborhood and she had found them herself.

Chidder actually found the accountant and the billing company

through Kogan. In fact,   the billing company Chidder named during

the March EUO was operated out of the same location as the

Billing Company at which CW-1 worked. At times, CW-1 provided

billing services for Chidder's acupuncture clinics, and at other

times other billers operating out of the same location but

allegedly working for separate billers--all controlled by Kogan-

-provided the billing services for Chidder's acupuncture

clinics. Chidder was also asked under oath at the March EUO

                                 18
about the nature of her relationship with Mindfu l Acupuncture

and responded that she was the owner of Mindful Acupuncture . In

reality, Kogan was the true owner of Mind ful Acupuncture who

collected the proceeds of the claims and allowed Chidder to keep

only a portion of the proceeds herself.



          According to in formation furnished by the Government,

in addition to the aforementioned violation of New York State

l aw , Kogan also violated the terms of a settlement agreement

which he had entered into with the insurance company Geico on

September 29 , 2014 , in which he agreed not to submit any future

bil li ng , either in his own name or under any entity in which he

had direct or indirect ownership or control , without first

giving notice to Geico . Kogan had a l so previously entered into a

settlement agreement with Liberty Mutua l and , because of the

scrutiny that his name received from insurers resulting from

prior instances of suspected fraud , Kogan began using a company

registered in Chidder ' s name.



          Kogan is respons i ble for total actual losses of

$293 , 85 1 to Geico and Liberty Mutua l as a resu lt of his

participation in the scheme to defraud.



The Relevant Statutory Provisions

                                  19
Health Care Fraud Scheme



           For the offenses contained in Counts One and Two of

the Superseding Indictment , to which Kogan p l eaded gui l ty, the

maximum term is ten years each . 18 U.S.C. §§ 1347, 1349. The

maximum fine is $2,594 , 000 per count . Id. A total special

assessment of $100 per count is mandatory . Id. § 3013. The Court

may impose a term of supervised release of not more than three

years per count. Id. § 3583(b) (2). The Defendant is eligible for

not less than one nor more than five years ' probation per count

because the offenses are Class C felonies . Id. § 356l(c) (1).

Restitution is owed to Medicare in the amount of $1,073 , 264 and

to Medicaid in the amount of $223,736 . Id . § 3663.



Mail Fraud Scheme



           For the offense contained in Count One of the

Indictment, the maximum term is twenty years.     Id. § 1349. The

maximum fine is $587 , 702.   Id . A total special assessment of $100

is mandatory. Id . § 3013 . The Court may impose a term of

supervised re l ease of not more than three years.   Id . §

3583(b) (2). The Defendant is eligible for not less than one nor

more than five years' probation because the offense is a Class C

                                   20
felony.   Id . § 35 61 ( c) ( 1) . Restitution is owed to Geico in the

amount of $25 1, 372 and to Liberty Mutual in the amount of

$223,736. Id. § 3663.



The Guidelines



            The November 1, 20 1 6 edition of the United States

Sentencing Commission Guidelines Manual , incorporating all

Gu i deline amendments , app li es to the offenses charged. U. S.S.G.

§ 1B1. 11. Pursuant to §3D l .2(d) o f the Guidelines , a ll counts are

grouped together for purposes of calculating the applicable

Gu i del in es range.



             Th e Guide lin e applicable to the group i s U.S.S.G.

§2B1 .l. Pursuant to that Section , the base offense level is

seven . Id. §2B1 .1 (a) (1) . Because the total l oss amounted to

between $1 , 500 , 000 and $3 , 500 , 000 , a sixteen-le ve l enhancement

is applicable. Id. § 2B1. 1 (b) ( 1) (I) . A two-level increase is

lik ewise warranted because the offense of conviction in the

Health Care Fraud Scheme was a federa l health care offense

involving a Government h ealth care program and the l oss a mount

under subsection (b) (1 ) was more than $1 , 000 , 000. Id.

§2B1 .l (b) (7) . An additional three-level enhancement applies

because Kogan was a manager or supervisor and the offenses of

                                    21
conviction in the Health Care Fraud Scheme involved five or more

participants or was otherwise extensive. Id. §3B1.l(b). The

Defendant has clearly demonstrated acceptance of responsibility

for the offense, and a three-level sentence reduction pursuant

to §3El.l(a) and (b) therefore applies. Accordingly, the total

offense level is 25.



             The Defendant has no criminal history points and a

corresponding Criminal History Category of I.    Id. §4Al.l(d); id.

Ch. 5, Pt. A.



             Based upon the calculations set forth above, the

Defendant's stipulated Guidelines imprisonment range is 57 to 71

months.   Id. As the offenses are Class C felonies,   the Guidelines

range for a term of supervised release is one to three years.

Id. §5Dl.2(a) (2). Since the applicable Guideline range is in

Zone D of the Sentencing Table, Kogan is ineligible for

probation.    Id. § 5B1.1, comment n.2. The fine range for these

offenses is from $20,000 to $5,775,702. Id. §5El.2.



           Costs of prosecution shall be imposed on Defendant as

required by statute. Id. §5El.5. In determining whether to

impose a fine and the amount of such fine,   the Court shall

consider, among other factors,   the expected costs to the

                                 22
Government of any term of probation , or term of imprisonment and

term of supervised release imposed. Id. §5El.2(d) (7) and 18

U.S.C. §3572(a) (6). These costs may include drug and alcoho l

treatment , electronic monitoring, and/or contract confinement

costs. The most recent advisory from the Administrative Office

of the U. S. Courts , dated August 1, 2018 , provides a daily cost

of $99 , a monthly cost of $3 , 025, and an annual cost of $36 , 300

for imprisonment.



The Remaining Factors of 18 U.S.C. § 3553(a)



           Having engaged in the Guidelines analysis , this Court

also gives due consideration to the remaining factors identified

in 18 U. S . C. § 3553(a) to impose a sentence " sufficient , but not

greater than necessary," as is required by the Supreme Court ' s

decision in Booker , 543 U.S. 220 , and the Second Circuit ' s

decision in Crosby , 397 F.3d 103 . In light of the Court ' s

statutory responsibility "to ' impose a sentence sufficient , but

not greater than necessary' to accomplish the goals of

sentencing ," Kimbrough v. United States , 552 U. S . 85 , 1 02   (2007)

(quoting 18 U. S . C . § 3553(a)) , having considered the Guidelines

and all of the factors set forth in§ 3553(a) , and having

reviewed the PSR , the Court wi ll impose a sentence within the

Guidelines range.

                                  23
The Sentence



     For the instant offenses, Ilya Kogan shall be sentenced to

60 months'    imprisonment. The term of imprisonment shall be

followed by three years of supervised release on each count , to

run concurrently. 18 U.S. C. § 3624(e). As mandatory conditions

of his supervised release, the Defendant shall:




     (1)     Not commit another federal,   state, or local crime .

     (2)     Not unlawfully possess a controlled substance.

     (3)     Refrain from any unlawful use of a controlled
             substance. Defendant must submit to one drug test
             within 15 days of release from imprisonment and at
             least two periodic drug tests thereafter, as
             determined by the Court .

     (4)     Cooperate in the collection of DNA, as directed by the
             probation officer .



     The standard condit i ons of supervision (1 -1 3) apply with

the following special conditions :



     (1)     The Defendant shall be supervised by the district of
             residence.

     (2)     The Defendant will participate in an outpatient
             treatment program approved by the United States
             Probation Office , which program may include testing to
             determine whether the Defendant has reverted to using

                                  24
           drugs or alcohol. The Defendant must contribute to the
           costs or services rendered based on his ability to pay
           and the availability of third-party payments. The
           Court authorizes the release of available drug
           treatment evaluations and reports, including the
           presentence investigation report, to the substance
           abuse treatment provider.

     (3)   The Defendant must submit his person, residence, place
           of business, vehicle, and any property or electronic
           devices under his control to a search on the basis
           that the probation officer has reasonable suspicion
           that contraband or evidence of a violation of the
           conditions of the Defendant's probation/supervised
           release may be found. The search must be conducted at
           a reasonable time and in a reasonable manner. Failure
           to submit to a search may be grounds for revocation.
           The Defendant must inform any other residents that the
           premises may be subject to search pursuant to this
           condition.

     (4)   Unless in compliance with the installment payment
           schedule, the Defendant must not incur new credit
           charges or open additional lines of credit without the
           approval of the probation officer.

     (5)   The Defendant must provide the probation officer with
           access to any requested financial information.




           It is further ordered that the Defendant shall pay to

the United States a special assessment of $300, which shall be

due immediately.



           The Court finds that the following agencies have

suffered injuries compensable under the Victim and Witness

Protection Act in the amounts indicated:




                                25
          Victim                            Amount of Loss

          Medicare                          $1,073,264

          Medicaid                          $223,736

          Geico                             $251,372

          Liberty                           $42,479

          Total                             $1,590,851



          Forwarding addresses and contacts to whom payments

should be sent has not been furnished by the Government to date.

If necessary, receipt of this information may be deferred for a

maximum of 90 days after sentencing, in accordance with 18

U.S.C. § 3664(d) (5) and (e). It is ordered that the Defendant

make restitution to such agencies totaling $1,590,851, except

that no further payment shall be required after the sum of the

amounts actually paid by all defendants has fully covered all of

the compensable injuries. Any payment made by the Defendant must

be divided among the persons named in proportion to their

compensable injuries.



          If the Defendant is engaged in a BOP non-UNICOR work

program, he must pay $25 per quarter toward the criminal

financial penalties. However, if the Defendant participates in

the BOP's UNICOR program as a grade 1 through 4, he must pay 50 %

of his monthly UNICOR earnings toward the criminal financial

                               26
penalties, consistent with BOP regulations at 28 C.F.R. §545.11 .

Any payment made that is not payment in full shall be divided

proportionately among the persons named. The balance of the

restitution must be paid in monthly installments of 20-percent

of gross monthly income over a period of supervision to commence

30 days after the date of the judgment or the release from

custody if imprisonment is imposed. The Defendant must notify

the United States Attorney for this district within 30 days of

any change of mailing or residence address that occurs while any

portion of the restitution remains unpaid.



          The Defendant must forfeit to the United States his

interest in all property that constituted or was derived from

any proceeds obtained as a result of the offenses , including but

not limited to a total of $1,590,851 in U.S. currency, and for

which he is jointly and severally liable.



          In light of the significant amount of restitution owed

and the forfeiture order that wil l be imposed in this case, the

Court concludes that the Defendant does not have the ability to

pay a fine. The fine has therefore been wa i ved in this case .



          The Defendant is a good candidate for voluntary

surrender. He has kept all court appearances and has been in

                                 27
compliance with all terms and condit i ons of his pretrial

release. He is not viewed as a flight risk or danger to the

community.



             It is so ordered.



New York, NY
February '7 ,   2019

                                                U.S.D.J.




                                 28
